Appeal from a judgment of the Supreme Court at Special Term, entered April 19, 1978 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, seeking a transfer to another correctional facility. Petitioner is an inmate at the Eastern New York Correctional Facility. By application dated November 1, 1977, petitioner sought an order of the court directing that he be transferred to another facility. The apparent basis of petitioner’s application was alleged harassment by prison guards. He also argues that his family must travel a long distance to visit him. Special Term dismissed the petition and this appeal ensued. Under ordinary circumstances the transfer of inmates from one facility to another is purely an administrative matter, and a prisoner has no standing to choose the place in which he is to be confined (Matter of Johnson v Ward, 64 AD2d 186). Petitioner herein has shown no unusual circumstances nor has he demonstrated an abuse of discretion by respondent in failing to transfer him. Consequently, we are of the view that the judgment must be affirmed. Judgment affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Main and Mikoll, JJ., concur.